DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Pending claims are allowed primarily because of the limitation to a “copolymer of an ethylene and one or more acrylates, obtained by a process of free-radical copolymerisation under high pressure performed in a tubular reactor” as a component of the thermoplastic composition of the present invention.  As noted by applicant (Reply at 8), the closest prior art to Joachimi does not disclose or suggest “a process of free-radical copolymerisation under high pressure performed in a tubular reactor” (as recited in independent claims 9, 12 and 17).  Further, the comparative test data presented in Table 1 of the present application demonstrate that the copolymer obtained by a process of free-radical copolymerisation under high pressure performed in a tubular reactor (Product B2) confers different properties to the ultimate thermoplastic composition (composition 3), specifically a significantly improved impact strength, relative to an otherwise identical composition wherein the corresponding copolymer (Product B1) was obtained in an autoclave reactor (composition 2).  Accordingly, the evidence of record is deemed to establish that the aforementioned product-by-process limitation confers a difference in structure/properties to the copolymer product, which then confers different properties to a thermoplastic composition comprising such copolymer.  Thus, the product-by-process limitation implies a difference in structure/properties that distinguishes over the closest prior art.  See MPEP 2113(I).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 9-13 and 17-28 are deemed to define allowable subject matter, and passed to issue. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

/FMTeskin/09-05-22